 

Exhibit 10.5

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (“Agreement”) is made as of this 20th day of March,
2017 (the “Execution Date”) and entered into by and between Richard F.
Fitzgerald, a resident of the State of Pennsylvania (“Employee”), on the one
hand, and PAVmed, Inc., a Delaware corporation (the “Company”), on the other
hand. The Employee and the Company may be collectively referred to herein as the
“Parties” or individually as “Party.”

 

RECITALS

 

WHEREAS, the Parties mutually desire to provide for the termination of the
Employee’s employment with the Company and each of their respective subsidiaries
and affiliates pursuant to the terms, conditions and agreements set forth
herein;

 

WHEREAS, by and through this Agreement, the Parties desire to address fully,
finally and forever all matters between them arising up to and through the
Execution Date, including, but not limited to, any matters arising out of the
Employee’s employment with the Company and/or the termination of the foregoing;

 

NOW THEREFORE, in consideration of the agreements contained herein as well as
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each of the Parties agrees as follows:

 

1.           Termination of Employment. The Employee appointment as Chief
Financial Officer is terminated as of the date hereof. In addition, to the
extent not previously terminated, the Employee hereby resigns from any and all
offices and directorships he may hold with each of the Company and each of its
subsidiaries and affiliates, effective as of date hereof, and agrees to take any
other actions reasonably required to effectuate the foregoing. The Employee’s
employment with the Company is terminated effective as of March 31, 2017 (the
“Separation Date”), and the Employee’s employment with any other subsidiaries
and affiliates of the Company or the Subsidiary is terminated effective as of
such date.

 

2.           Termination of Prior Agreements. The Employment Agreement by and
between the Company and the Employee, dated October 8, 2015 (the “Employment
Agreement”), is hereby terminated, along with all rights, obligations and
responsibilities of the parties thereunder. All other agreements between the
Employee and any of the Company and its subsidiaries and affiliates, other than
this Agreement, the Consulting Agreement (as defined below), the Option
Agreement (as defined below) and the Confidentiality Agreement (as defined
below), are hereby terminated in all respects. The Employee’s employment with
the Company for the period commencing on the date hereof and ending on the
Separation Date shall be on an “at will” basis and the Employee shall be
entitled to the compensation and benefits set forth in Sections 3.1, 3.4, 3.5,
3.6 and 3.7 of the Employment Agreement during such employment.

 

3.          Payments and Continuation of Benefits. The Parties agree that the
Employee shall be entitled to receive the following, subject to the following
terms and conditions:

 

(a)       On or as soon as practicable after the Separation Date, the Company
shall (i) pay to the Employee all unpaid salary accrued at his rate as of the
date of this Agreement through the Separation Date, (ii) pay to the Employee all
accrued but unused vacation pay through the Separation Date, and (iii) reimburse
to the Employee all outstanding reimbursable expenses incurred by the Employee
and submitted to, and approved by, the Company prior to the Separation Date in
accordance with the Company’s applicable policies and practices, to the extent
not previously reimbursed.

 

 

 

 

(b)       In consideration of and subject to and conditioned upon (i) the
Employee’s execution and non-revocation of the Release (as defined below) and
(ii) the Employee’s compliance with Section 4 below and the Confidentiality
Agreement:

 

i.        On the Separation Date, the Company and the Employee shall enter into
a consulting agreement with the Employee in the form attached hereto as Exhibit
A (the “Consulting Agreement”).

 

ii.        On the Separation Date, the Company and the Employee shall enter into
an amendment to the Option Agreement, dated as of April 28, 2016, between the
Company and the Employee (the “Option Agreement”) in the form attached hereto as
Exhibit B (the “Amendment to the Option Agreement”). References herein and in
any document delivered in connection herewith to the “Option Agreement,” from
and after the time of execution of the Amendment to the Option Agreement, shall
mean the Option Agreement as amended thereby.

 

iii.        The Company shall provide continued enrollment of the Employee and,
if enrolled as of the date hereof, his family (the “Enrolled Persons”) from the
Termination Date through the earliest to occur of (A) June 30, 2017, or (B) such
time as Enrolled Persons become eligible for coverage under another “group
health plan” (within the meaning of Internal Revenue Code Section 4980B) (in
either case, the “Continuation Period”), at the same level of benefits
(including deductibles and co-pays) and at Company’s sole cost and expense, in
the group health plans (the “Benefit Plans”) in which the Employee was enrolled
immediately prior to the Execution Date, as may be adjusted in a manner
applicable to plan participants generally.

 

To the extent that any payments or benefits under this Section 3(b) would become
due or payable to or on behalf of the Employee after the Separation Date and
prior to the expiration of the revocation period applicable under the Release,
such payments shall be delayed until (and subject to and conditioned upon) the
expiration of such revocation period, and shall be paid as soon as practicable
thereafter (assuming that the Release has not been revoked). Without limiting
the foregoing, the Company shall not be obligated to pay the costs and expense
of enrollment in the Benefit Plans during the revocation period, and to the
extent Employee pays such premiums, the Company shall reimburse the Employee for
such premiums promptly after expiration of the revocation period.

 

(c)       Except as expressly provided in this Section 3, the Consulting
Agreement, the Option Agreement and the Confidentiality Agreement, the Employee
shall not be entitled to any additional payments or benefits in connection with
his employment with the Company or any of its subsidiaries or affiliates, or the
termination thereof or under or in connection with any contract, agreement or
understanding between the Employee and any of the foregoing. Except as expressly
provided herein, all employee benefits and perquisites provided or funded in
whole or in part by the Company or any of its subsidiaries or affiliates shall
cease as of the Separation Date.

 

4.          Non-Solicitation; Confidentiality. As consideration for and to
induce the Company to enter into this Agreement, the Consulting Agreement and
the Amendment to the Option Agreement and to provide the other benefits under
Section 3(b), the Employee hereby covenants and agrees that he will not, for a
period commencing on the Execution Date and ending on the two year anniversary
of the Separation Date, (a) employ or retain, or have or cause any other person
or entity to employ or retain, any person who was employed or retained by the
Company while the Employee was employed by the Company (other than the
Employee’s personal secretary and assistant); or (b) solicit, interfere with, or
endeavor to entice away from the Company, for the benefit of a “Competitive
Business”, any of its customers or other persons with whom the Company has a
contractual relationship. For purposes of this paragraph, a “Competitive
Business” means any person, firm or corporation engaged in the medical device
industry

 

 2

 

 

with products similar to those under development by the Company. On the
Separation Date, the Employee and the Company shall execute the confidentiality
agreement in the form attached hereto as Exhibit C (“Confidentiality
Agreement”).

 

5.          Remedies Upon Breach. The Employee acknowledges that the Company
and/or its subsidiaries and affiliates will suffer substantial damage which will
be difficult to compute and that the remedies at law will be inadequate if the
Employee should violate any of the covenants or other obligations contained in
Section 5 hereof, and that the restrictions in Section 5 of this Agreement are
reasonable and necessary for the protection of the legitimate business interests
of the Company and its subsidiaries and affiliates. Accordingly, the Parties
agree that the Company shall be entitled to the remedies of injunction and/or
specific performance (in addition to any other remedies, at law or in equity, as
may be available), and the Company shall not be required to post a bond in
connection therewith.

 

6.          Indemnification. Nothing herein shall impair or affect any
indemnification rights provided in the Company’s certificate of incorporation or
bylaws. After the date hereof, the Employee shall remain eligible for coverage
as an officer of the Company under all director and officer insurance policies
maintained by the Company as of the date hereof, for acts or omission occurring
on or prior to the date hereof, subject, however, to the terms, conditions,
exclusions and limitations of such policies.

 

7.          Release. The Employee agrees that, as a condition to the Company’s
obligations under Section 3(b) above, within the timeframe specified in the
release of claims attached hereto as Exhibit D (the “Release”), but not before
the Separation Date, the Employee shall execute, deliver to the Company and
thereafter shall not revoke the Release.

 

8.          No Admission. This Agreement shall not in any way be construed as an
admission by the Company or any of its subsidiaries or affiliates of any
liability whatsoever or as an admission by any of the foregoing of any acts of
wrongdoing or discrimination against the Employee or any other persons. In fact,
each of the foregoing entities specifically disclaims, on behalf of itself, its
subsidiaries and affiliates, any liability to and wrongdoing or discrimination
against the Employee or any other persons.

 

9.          Cooperation. The Employee agrees to cooperate with the Company and
its subsidiaries and affiliates with respect to all matters arising during or
related to his employment about which he has personal knowledge because of his
employment with the Company, including but not limited to all matters (formal or
informal) in connection with any government investigation, internal
investigations, litigation (potential or ongoing), administrative, regulatory,
or other proceeding which currently exists, or which may have arisen prior to or
arises following the signing of the Agreement. Such cooperation will include,
but not be limited to, the Employee’s willingness to be interviewed by
representatives of the Company or its subsidiaries or affiliates, and to
participate in such proceedings by deposition or testimony. The Employee
understands that the Company will reimburse him for his reasonable out-of-pocket
expenses (including attorney’s fees and legal costs) incurred in connection with
such cooperation.

 

10.        Binding Effect. This Agreement shall be binding upon the Employee,
his heirs, representatives, executors, administrators, successors, and assigns,
and upon the Company and its successors, parents, subsidiaries, affiliated
companies, and assigns. If either Party violates any provision of this
Agreement, the other Party may present this Agreement to any court of competent
jurisdiction for the purpose of obtaining legal and equitable relief.

 

11.        Governing Law. This Agreement is deemed by the Parties to be made and
entered into in the State of New York. It shall be interpreted, enforced, and
governed under the laws of New York. Any action or proceeding arising under or
with respect to this Agreement shall be brought in a federal or state court
having jurisdiction located in the County of New York, State of New York.

 

 3

 

 

12.        Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to exceed the limitations
permitted by applicable law, as determined by such court in such action, then
the provisions will be deemed reformed to apply to the maximum limitations
permitted by applicable law and the Parties hereby expressly acknowledge their
desire that in such event such action be taken. Notwithstanding the foregoing,
the Parties further agree that if any term, provision, covenant or condition of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the provisions shall remain in full force and
effect and in no way shall be affected, impaired or invalidated.

 

13.        Section 409A of the Code. If at any time the Company determines that
any payment under this Agreement may be or become subject to the imposition of
taxes under Internal Revenue Code Section 409A, the Company shall have the
right, in its sole discretion and upon providing written notice to the Employee,
to adopt such amendments to this Agreement or take such other actions (including
amendments and actions with retroactive effect) as the Company determines are
necessary or appropriate to (a) exempt the payments provided hereunder according
to Internal Revenue Code Section 409A and/or preserve the intended tax treatment
of such payments, or (b) comply with the requirements of Internal Revenue Code
Section 409A. Any such amendments by the Company shall have no cumulative
adverse financial impact upon the Employee. In no event whatsoever shall the
Company or any of the other Releasees (as defined in the Release) be liable for
any additional tax, interest or penalties that may be imposed on the Employee by
Internal Revenue Code Section 409A or any damages for failing to comply with
Code Section 409A.

 

14.        Withholding. The Company shall withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

15.        Reliance. The Employee hereby acknowledges that he has not relied on
any information provided or statements made by the Company, or any of its
agents, representatives, or attorneys that are not contained in this Agreement.
In return for executing this Agreement, the Employee is receiving only the
consideration described in this Agreement.

 

16.       Entire Agreement. This Agreement, the Consulting Agreement, the Option
Agreement and the Confidentiality Agreement contain the entire agreement between
the Parties, and, except as otherwise provided herein, this Agreement, the
Consulting Agreement, the Option Agreement and the Confidentiality Agreement
supersede any other oral or written agreements or understandings between the
Parties, including without limitation the Employment Agreement.

 

17.       Amendments. All modifications and amendments to this Agreement must be
made in writing and signed by the Parties.

 

18.        Waiver. No delay or omission by the Parties in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by a Party on any one occasion shall be effective only
in that instance and shall not be construed as a bar or waiver of any right on
any other occasion.

 

19.        Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

 4

 

 

20.        Proper Authorization; Due Execution. The Company represents and
warrants to the Employee that this Agreement has been approved by its Board of
Directors and that the officer signing on its behalf below has been fully
authorized to do so.

 

21.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together constitute one and the same instrument. The execution of this Agreement
may be by actual or facsimile signature.

 

22.        Further Assurances. From time to time, each of the Parties shall
execute, acknowledge, and deliver any instruments or documents necessary to
carry out the purposes of this Agreement.

 

23.        No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, shall confer on any person, other than the Parties to this Agreement,
any right or remedy of any nature whatsoever.

 

24.        Non-Disparagement. Each Party agrees that it will not, at any time,
make any statement, publicly or privately, to any individual or entity,
including, without limitation, clients, customers, employees, financial or
credit institutions or news agencies, in any case, which could reasonably be
expected to disparage, defame, libel or slander the other Party.

 

25.        Return of Property and Materials. The Employee will, at the Company’s
request, promptly deliver to the Company all Company property and all memoranda,
notes, records, reports, customer lists, manuals, drawings and other documents
(and all copies thereof) relating to the business of the Company and its
subsidiaries and affiliates and all property associated therewith, which the
Employee may now possess or have under his control.

 

26.        No Future Employment. The Employee agrees not to seek future
employment with the Company or any of its subsidiaries or affiliates.

 

27.        Review and Approval. The Parties hereto acknowledge that they have
each had adequate and legally sufficient time to review and seek legal guidance
concerning this Agreement. The Employee specifically has been advised to consult
with an attorney concerning this Agreement. The Employee understands the rights
that are waived by this Agreement, including rights under the Age Discrimination
in Employment Act. Specifically, the Employee acknowledges that he has had at
least 21 days to consider this Agreement. If the Employee chooses to execute
this Agreement prior to the end of 21 days, it is solely his choice.

 

28.        Cancellation upon Written Notice. The Employee may revoke his
signature on this Agreement and the Release within seven days following his
signing of this Agreement and the Release by sending notice to the Company,
either by certified mail, return receipt requested, or overnight delivery so
that the notice arrives before the expiration of the seven day revocation
period. The Employee understands and agrees that if he revokes this Agreement or
the Release within the seven days, the Company is not obligated to fulfill the
obligations contained in this Agreement.

 

29.        Voluntary Execution and Waiver. The Employee further represents and
warrants that he freely negotiated the terms of this Agreement and that he
enters into and executes it and the Release voluntarily. The Employee
understands that this is a voluntary waiver of any claims under the laws and
orders stated in the Release that relate in any way to his employment with,
complaints about, compensation due, or separation from the Company.

 

 5

 

 

30.        Whistleblower Provision. No clause in the Agreement, including all
provisions relating to confidentiality, shall be interpreted as restricting or
prohibiting, in any way, the Employee’s right to voluntarily communicate with
the Securities and Exchange Commission or receiving monetary recovery or a
whistleblower award from the Securities and Exchange Commission for related
disclosures.

 

[Signature Page Follows]

 

 6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the dates set forth below.

 

PAVMED, INC.

 

By:  /s/ Lishan Aklog   Date: 3/20/17   Name:   

LISHAN AKLOG

        Title: Chairman & CEO                 /s/ Richard Fitzgerald   Date:
3/20/2017 Richard Fitzgerald      

 

[Signature Page to Separation Agreement]

 

 

 

 

EXHIBIT D

GENERAL RELEASE

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge PAVmed,
Inc., a Delaware corporation (the “Company”), and each of its affiliates and
subsidiaries, and each of their present and former partners, associates,
affiliates, subsidiaries, successors, heirs, assigns, agents, directors,
officers, employees, shareholders, representatives, lawyers, lenders, insurers,
and all persons acting by, through, under or in concert with them (collectively,
the “Releasees”), of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter collectively called “Claims”), which the undersigned
now has or may hereafter have against the Releasees, or any of them, by reason
of any matter, cause, or thing whatsoever from the beginning of time to the date
hereof.

 

The Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
undersigned’s employment by the Releasees, or any of them, or the termination
thereof; including, without limitation, any claim for wages, salary,
commissions, bonuses, incentive payments, profit-sharing payments, expense
reimbursements, leave, vacation, separation pay or other benefits; any claim for
benefits under any stock option, restricted stock or other equity-based
incentive plan of the Releasees, or any of them (or any related agreement to
which any Releasee is a party); any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
any Releasee’s right to terminate the employment of the undersigned; and any
alleged violation of any federal, state or local statute or ordinance including,
without limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Civil Rights Act of 1866, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Age Discrimination in Employment Act (including
the Older Workers’ Benefit Protection Act), the Equal Pay Act, the Family and
Medical Leave Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the National Labor Relations
Act, [insert other applicable federal or state law], each as amended, and any
and all claims under the laws of any state, county, municipality, or other
governmental subdivision of the United States or any state, including but not
limited to the State of New York.

 

Notwithstanding the foregoing, this Release shall not operate to release any
Claims which the undersigned may have to benefits under Section 3(b) of that
certain Separation Agreement between the Company and the undersigned, to which
this Release is attached (the “Separation Agreement”), or under the Consulting
Agreement, the Option Agreement and the Confidentiality Agreement (each as
defined in the Separation Agreement).

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

 

(1)       HE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THE
SEPARATION AGREEMENT AND THIS RELEASE;

 

(2)       HE HAS 21 DAYS FROM HIS RECEIPT OF THE SEPARATION AGREEMENT AND THIS
RELEASE TO CONSIDER BOTH BEFORE SIGNING THEM; AND

 

(3)       HE HAS 7 DAYS AFTER SIGNING THE SEPARATION AGREEMENT AND THIS RELEASE
TO REVOKE HIS SIGNATURE, AND THE SEPARATION AGREEMENT AND THIS RELEASE WILL
BECOME EFFECTIVE

 

 

 

 

UPON THE EXPIRATION OF THAT REVOCATION PERIOD PROVIDED HE DOES NOT EXERCISE HIS
RIGHT TO REVOKE.

 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold the Releasees,
and each of them, harmless from any Claims against the Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

 

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned shall pay to Releasees, and each of them, in addition to
any other damages caused to Releasees thereby, all attorneys’ fees incurred by
Releasees in defending or otherwise responding to said suit or Claim, to the
fullest extent permitted by law.

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of the Separation Agreement or this Release shall
constitute or be construed as an admission of any liability or wrongdoing
whatsoever by the Releasees, or any of them, who have consistently taken the
position that they have no liability whatsoever to the undersigned.

 

The undersigned acknowledges that different or additional facts may be
discovered in addition to what is now known or believed to be true by him with
respect to the matters released in the Separation Agreement or this Release, and
the undersigned agrees that the Separation Agreement and this Release shall be
and remain in effect in all respects as a complete and final release of the
matters released, notwithstanding any different or additional facts.

 

[Signature Page Follows]

 

 2

 

 

IN WITNESS WHEREOF, the undersigned has executed this Release this 20th day of
March, 2017.

 

  /s/ Richard Fitzgerald   Richard Fitzgerald

 

 

  